HLD-195      (August 2010)                               NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 10-3373
                                       ___________

                                In re: OSSIE R. TRADER,
                                                    Petitioner

                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                     (Related to E.D. Pa. Crim. No. 94-00534-002)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  August 31, 2010
           Before: McKEE, Chief Judge, SCIRICA and WEIS, Circuit Judges
                         (Opinion filed October 13, 2010)

                                        _________

                                        OPINION
                                        _________

PER CURIAM.

              Ossie Trader is a federal prisoner serving a 248-month sentence for armed

bank robbery and related crimes. He has filed more than a dozen collateral attacks on his

conviction and sentence, most of them by way of unauthorized motions to vacate under

28 U.S.C. ' 2255. As is the case in so many of his filings, it is apparent here that Trader

is reasserting his claim that the District Court was without authority to deny his motion to

dismiss the indictment, based on alleged Speedy Trial Act violations, following entry of
Trader=s guilty plea in June 1995. Trader asks this Court to issue a writ of mandamus to

Arestore@ his motion to dismiss, so that he may go back in time and thwart his prosecution,

guilty plea notwithstanding.

              This is, at the very least, the sixth time that Trader has sought mandamus

relief to circumvent AEDPA=s gate-keeping requirements for successive ' 2255 motions.

We have repeatedly explained to Trader that he cannot use the writ of mandamus to

challenge his guilty plea, and that there was nothing improper about the administrative

termination of his motion to dismiss once the plea was entered. See In re Trader, 352 F.

App=x 675 (3d Cir. 2009); In re Trader, 322 F. App=x 203 (3d Cir. 2009); In re Trader,

285 F. App=x 973 (3d Cir. 2008); In re Trader, 226 F. App=x 100 (3d Cir. 2007); In re

Trader, 161 F. App=x 205 (3d Cir. 2006). Accordingly, for the reasons given in those

prior opinions, we will deny Trader=s latest mandamus petition.




                                             2